DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Published Application 2011/0048421 to Carr in view of FR 2818510 to Cecchinel.
Regarding claim 1, Carr discloses a frame for mounting a self-contained breathing apparatus bottle vertically (Fig. 1) such that the frame can articulate with the back of a user (the frame is attached to the user and will move with the user), wherein the bottle comprises a mounting portion (Fig. 1 – either the middle portion secured with a strap or the lower portion secured with the bracket (Fig. 5)).  Carr discloses that it is desirable for the backplate to be flexible (para. 0049), but fails to disclose the claimed plate configuration.  However, Cecchinel discloses a back frame including an upper plate (7a) comprising a top edge, a bottom edge, and a pair of sides; an intermediate plate (7b) comprising a top edge, a bottom edge, and a pair of sides; a lower plate (7c) comprising a top edge, a bottom edge, and, a pair of sides (Fig. 6); a first coupling mechanism (8/9 on one side – see number labels in Fig. 4) pivotally coupling the bottom edge of the upper plate to the top edge of the intermediate plate (Fig. 6); a second coupling mechanism (8/9 on other side – see number labels in fig. 4) pivotally coupling to the bottom edge of the intermediate plate and the top edge of the lower plate (Fig. 6); wherein the first and second coupling mechanisms allow the upper plate, intermediate plate, and lower plate to articulate about a horizontal axis (H-H’ – see Fig. 2).  It would have been obvious to one of ordinary skill to have used Cecchinel’s plate configuration in Carr because the modification would allow for increased movement of the backplate to follow the movements of the user.  Further, the modification only requires a simple substitution of one known, equivalent flexible back plate configuration for another to obtain predictable results.  The combination discloses wherein the plates articulate torsionally in line with the user's movement (flexible material would allow for torsional movement (Carr para. 0049)); and a bottle attachment mechanism comprising: an upper attachment mechanism (strap 22 – Carr Fig. 4) coupled to the upper plate (the strap would be positioned on the upper plate in the combination); an upper mounting bracket (23) coupled to the upper attachment mechanism; a lower attachment mechanism (25 – Carr Fig. 5) coupled to the lower plate; and a lower mounting bracket (27 – Carr Fig. 5) coupled to the lower plate; and wherein the upper mounting bracket and lower mounting bracket are configured to couple the bottle to the frame.  To the extent the positioning of the upper attachment mechanism and lower attachment mechanism are in doubt, positioning them on the claimed plates would have been obvious because the modification only requires choosing from a finite number of predictable areas on the back plates to secure these objects.  
Regarding claim 10, the combination from claim 1 discloses wherein the first and second coupling mechanisms each comprise a pair of attachment mechanisms (8,9 – Cecchinel Fig. 6; one element of the pair is on one panel and the other element of the pair is on the corresponding panel).
Regarding claim 11, the combination from claim 1 discloses wherein the pair of first and second coupling mechanisms are located proximate the sides of the upper plate, intermediate plate, and lower plate (Cecchinel Fig. 6).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr and Cecchinel, further in view of US Patent 5,522,679 to Eungard.
Regarding claim 2, the combination from claim 1 fails to disclose flanges.  However, Eungard discloses a frame for holding a tank on a user’s back wherein the mounting bracket comprises a pair of spaced apart flanges (56, 58) and a strap (68).  It would have been obvious to one of ordinary skill to have userd Eungard’s tank holding mechanism for the upper mounting bracket in the combination because the modification only requires a simple substitution of one known, equivalent tank mounting element for another to obtain predictable results.  In the combination, the flanges and strap are configured to couple a first end of the bottle to the frame.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carr, Cecchinel and Eungard, further in view of US Patent 7,758,004 to Brookman.
Regarding claim 3, the combination from claim 2 fails to disclose a bottle bracket.  However, Brookman discloses a backpack tank holder wherein the lower mounting bracket comprises a bottle bracket (Fig. 1) configured to receive the mounting portion on a second end of the bottle (Fig. 1).  It would have been obvious to one of ordinary skill to have used Brookman’s bottle bracket in the combination because it would hold the tank more securely to the frame.  Alternatively, the modification only involves a simple substitution of one known, equivalent lower tank bracket element for another to obtain predictable results.
Regarding claim 4, the combination from claim 3 discloses wherein the bottle bracket comprises a retaining clip (27 – Fig. 2) and a pair of spaced apart arms (29, left/right – Fig. 2) with a slanted plate (25) coupled therebetween.
Allowable Subject Matter
Claims 5-9 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-19 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734